Citation Nr: 0123580	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a respiratory disorder 
on a direct basis and as a residual of exposure to mustard 
gas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active military service from July 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for residuals of bronchopneumonia.  In August 
1998, the Board remanded this matter to the RO for further 
evidentiary development.


FINDING OF FACT

The veteran does not have a current respiratory disorder.


CONCLUSION OF LAW

The veteran does not have a current respiratory disorder that 
was incurred in or aggravated by service, or that can be 
attributed to exposure to mustard gas during service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West Supp. 2001); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
38 C.F.R. §§ 3.303, 3.316 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that in June 1978 the National Personnel 
Record Center (NPRC) indicated that the veteran's complete 
service records were not available at NPRC.  It appears that 
the only records available were personnel records, including 
a Separation Qualification Record (WD AGO Form 100) and an 
Enlisted Record and Report of Separation (WD AGO Form 53-55).

Received by the RO in May 1994 from the veteran was an 
Application for Compensation or Pension (VA Form 21-526) in 
which the veteran in part claimed service connection for 
bronchopneumonia.  He also reported he spent the later part 
of December 1944 and early part of January 1945 at Fort 
Hamilton Hospital in Brooklyn.

In a statement received in January 1995, the veteran reported 
that in August 1944 while stationed at Fort Sill, Oklahoma, 
he was sent through a chamber for testing of mustard gas.  He 
claimed that while going through the chamber he was 
instructed to remove his mask "momentarily" and drops of 
mustard gas were placed on his arm.  He reported that 
approximately four months later he came down with a severe 
bronchial condition and was sent to Fort Hamilton hospital, 
and that at the hospital a doctor indicated that it could 
"very well have been caused by the mustard gas testing."  The 
veteran contended that as a result of this incident, he still 
suffered from severe shortness of breath and was prone to 
more bronchial attacks.  

Received from NPRC in August 1994 was a response indicating 
that there were no medical records on file at NPRC for the 
veteran, and that this was a fire-related case.  It was 
requested that NA Form 13055 (Request for Information Needed 
to Reconstruct Medical Data) be completed and returned.  

Received from the veteran in December 1994 was a letter, 
apparently in response to a development letter from the RO, 
in which the veteran reported that he had been treated by two 
doctors in the past, Dr. Paritsky and Dr. Napolitano, for his 
"injuries."  However, the veteran noted that neither doctor 
had any of the records from his visits, because the doctors 
claimed they did not keep records after seven years.  He also 
reported being treated at Fort Sill while in service.  

In a March 1995 letter, the RO requested that the veteran 
complete the NA Form 13055 to help locate his service medical 
records.  On this form, the veteran again reported that he 
had been treated at Fort Hamilton Hospital from December 1944 
to January 1945 for bronchopneumonia.  

On VA examination in May 1995, the veteran reported that he 
was "well" unless he got a cough which happened about twice a 
year, and that after a cold he would get a cough that lasted 
at least a week.  Objective findings included normal chest 
sounds, and a pulmonary function test was not indicated.  No 
diagnosis was established, and it was noted that the examiner 
was "awaiting x-ray report."  

Submitted by the veteran in March 1997 were copies of morning 
reports for the United States Army Hospital at Fort Hamilton 
from December 1944 to January 1945, which the veteran had 
received from NPRC.  These morning reports show that the 
veteran was hospitalized from December 20, 1944 to January 3, 
1945, but do not show a diagnosis or the reason for his 
hospitalization.

In October 1997 the NPRC advised the RO that there were no 
SGO records available for the veteran.

In an August 1998 letter, the RO requested that the veteran 
provide information pertaining to any additional treatment he 
may have received for a respiratory disorder since the VA 
examination in 1995.  

In August 1998, the RO requested from the Northport VA 
Medical Center (VAMC) "complete and current treatment records 
including x-rays that were requested in conjunction with the 
May 1995 VA examination."

Received from the Northport VAMC in September 1998 were 
outpatient treatment records dated from May 1995 to September 
1998, which essentially showed treatment for unrelated 
medical problems.  On several occasions, the veteran denied 
shortness of breath, and his chest was clear to auscultation 
and percussion.  Also received was the May 1995 x-ray report 
which provided an impression of "negative chest."

Received from the veteran in October 1998 were Authorizations 
for Release of Information pertaining to treatment at Fort 
Hamilton Hospital in Brooklyn, New York from December 1944 to 
January 1945.  

On VA examination in November 1998, the veteran reported that 
following an episode of bronchopneumonia for which he was 
hospitalized in service at Fort Hamilton Hospital, every time 
he develops a cold in the winter, he coughs following the 
cold.  It was noted that the "episode of [mustard] gas as 
noted in the C-file" was not even mentioned by the veteran.  
The veteran reported that his cough was usually a dry cough.  
He also reported that he was not given any treatment.  There 
was no diagnosis established, and it was noted that there was 
no evidence of chronic bronchitis or any type of bronchitis 
at this time.  A chest x-ray dated in November 1998 showed 
"no infiltrate."  A pulmonary function test taken in November 
1998 showed normal lung volumes, normal spirometry, DLCO 
(diffusion capacity of the lung for carbon monoxide) and ABG 
(arterial blood gases).  The interpretation was "normal 
[pulmonary function tests]."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  

Service connection may also be established for the 
development of certain claimed conditions when there was 
exposure to specified vesicant agents during active military 
service.  When there was full-body exposure to nitrogen or 
sulfur mustard gas during active service, the listed 
conditions are:  chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer, and squamous cell 
carcinoma of the skin.  When there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service, 
the listed conditions are:  chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma or chronic 
obstructive pulmonary disease.  When there was full-body 
exposure to nitrogen mustard during active service the listed 
condition is acute nonlymphocytic leukemia.  38 C.F.R. § 
3.316 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In order to prevail on a direct 
basis, the veteran would have to provide competent medical 
evidence which relates a current disorder to the reported 
mustard gas exposure during his period of active service.

The record reflects that the veteran has complained of having 
shortness of breath, a dry cough, and being prone to more 
frequent bronchial attacks, which he claims resulted from the 
bronchopneumonia for which he was reportedly treated in 
service.  He contends that the bronchopneumonia resulted from 
his exposure to mustard gas during service.  The Board notes, 
however, that a current respiratory disability has not been 
shown by the medical evidence of record.  On VA examinations 
in 1995 and 1998, no respiratory disability was diagnosed, 
chest x-rays were negative, and a pulmonary function test in 
1998 was normal.  Also, VA treatment records show no 
complaints or findings of a respiratory disability.  
Entitlement to service connection for a disease or injury is 
limited to cases where there is a resulting "disability," and 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, since there is no medical evidence of a 
current respiratory disability, there can be no valid claim 
of service connection.  

The Board notes that the veteran's service medical records 
are unavailable, and are presumed destroyed by a fire at the 
NPRC in 1973.  The Board is cognizant that because the 
veteran's service medical records are presumed destroyed, VA 
has a heightened obligation to provide an explanation of 
reasons or bases for its findings and to consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  In this case, however, since there is no medical 
evidence of a current respiratory disability, and therefore 
no valid claim, the issue of the unavailability of the 
service medical records is irrelevant.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds 
that without evidence of a current respiratory disability, 
the preponderance of the evidence is against the veteran's 
claim, and service connection for a respiratory disability is 
not warranted.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001)), and with the 
promulgation of associated regulations found at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The new law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With the exception of the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the VCAA and associated 
regulations are applicable to all claims filed on or after 
November 9, 2000, or filed before November 9, 2000 and not 
yet final as of that date.  See VCAA § 7(a), reprinted in 
38 U.S.C.A. § 5107 (West Supp 2001) (Historical and Statutory 
Notes, Effective and Applicability Provisions); Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-
2000, 66 Fed. Reg. 33,311 (June 21, 2001).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA or associated regulations, the Board 
finds that VA's duties under those provisions have 
nevertheless been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In this 
regard, the veteran has been notified in the July 1995 rating 
decision, the December 1995 statement of the case, and 
subsequent supplemental statements of the case in April 1997, 
January 1998, and May 1999, of what evidence would be 
necessary to establish entitlement to service connection for 
a respiratory disorder.  Additionally, he was notified in 
letters from the RO, dated in March 1995 and August 1998, of 
the need to provide information pertaining to treatment for 
his claimed respiratory disorder.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and the RO's letters to the veteran adequately informed 
him of the information and evidence needed to substantiate 
this claim, and satisfied VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)-(e)).  
In this regard, the veteran has reported receiving treatment 
at the Northport VAMC for his respiratory disorder.  The 
record reflects that the RO requested complete treatment 
records from this source, and in August 1998 received all 
such records.  Moreover, as noted previously, the veteran has 
indicated that treatment records from Drs. Paritsky and 
Napolitano cannot be obtained.

The record reflects that NPRC has confirmed that the 
veteran's service medical records are unavailable, and 
requested that he complete a NA Form 13055.  The veteran 
completed a NA Form 13055 which the RO apparently submitted 
to NPRC.  In October 1997 NPRC responded that no Surgeon 
General reports were available.  It appears that the RO has 
therefore satisfied the duty to assist the veteran in 
attempting to obtain evidence pertaining to his reported 
treatment during service.  And although the veteran submitted 
morning reports to confirm that he was hospitalized from at 
Fort Hamilton Hospital, no diagnosis was provided.  However, 
as noted above, further inquiry into the reasons for the 
veteran's hospitalization at Fort Hamilton Hospital in 1944-
1945 would serve no purpose at this point as there is no 
medical evidence of a current respiratory disability.  

The veteran has also been scheduled for VA examinations to 
determine whether he has a current respiratory diagnosis, 
and, if so, whether it may be related to service or to 
mustard gas exposure.  Accordingly, the Board finds that the 
RO has satisfied the duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA and associated 
regulations, to notify and to assist the veteran in this 
case.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim, and further 
development is not warranted.



ORDER

Service connection for a respiratory disorder is denied.



		
DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

